ORDER
PER CURIAM.
Movant, Lena I. Malawey, appeals the motion court’s judgment denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pleaded guilty to one count of second-degree burglary, in violation of Section 569.170, RSMo.2000. Movant filed a pro se and then an amended Rule 24.035 motion to set aside her guilty plea. In her amended motion, Movant alleged: (1) that the plea court accepted her plea of guilty where there was no factual basis established at her guilty plea hearing to support her conviction of second-degree burglary; and (2) that her plea counsel was ineffective for advising her to enter a plea of guilty where there was no factual basis to establish the commission of the crime for which she was charged. The motion court found the record conclusively demonstrated that Movant was entitled to no relief.
We have reviewed the parties’ briefs and the record on appeal. Finding no clear error, we affirm. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The judgment denying post-conviction relief is affirmed. Rule 84.16(b).